718 S.E.2d 397 (2011)
STATE of North Carolina
v.
Dennis Lee BEST.
No. 374P11.
Supreme Court of North Carolina.
November 9, 2011.
John Keating Wiles, Raleigh, for Best, Dennis Lee.
Ward Zimmerman, Assistant Attorney General, for State of N.C.
Ben David, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 26th of August 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."